People v Carter (2017 NY Slip Op 06449)





People v Carter


2017 NY Slip Op 06449


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2013-08551
 (Ind. No. 2005/11)

[*1]The People of the State of New York, respondent,
vRichard Carter, appellant. Lynn W. L. Fahey, New York, NY (Bryan D. Kreykes of counsel), for appellant.


Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, William H. Branigan, and Amy E. Markel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lopresto, J.), rendered July 16, 2013, convicting him of criminal possession of a weapon in the second degree (two counts) and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant waived his contention that the Supreme Court erred in permitting the prosecution to elicit evidence of an alleged uncharged drug transaction by consenting to the court's ruling that such evidence would be admissible, with appropriate jury instructions, to complete the narrative of events, and by then using that evidence on cross-examination (see People v Genyard,
84 AD3d 1398, 1399; People v Stalter, 77 AD3d 776, 777; People v Grant, 54 AD3d 967; People v Bryan, 50 AD3d 1049, 1050-1051).
CHAMBERS, J.P., COHEN, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court